department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc tege eoeg et2 conex-112195-10 o f f i c e o f t h e c h i e f c o u n s e l number info release date uil the honorable sherrod brown united_states senate washington dc attention -------------------- dear senator brown i am responding to your letter dated march on behalf your constituent - --------------------- ----------------wrote about changes in the federal_income_tax withholding tables to implement the making_work_pay_credit and the effect on many retirees withholding tables generally apply to wage payments from employers to employees withholding tables also generally determine the withholding on retirement pay we issued revised withholding tables in date that reflected the effect of the making_work_pay_credit the making_work_pay_credit provides a credit against income_tax for a taxable_year to an eligible_individual in an amount equal to the lesser_of percent of earned_income or dollar_figure dollar_figure in the case of a joint_return the tax regulations generally provide for the same income_tax_withholding treatment for retirement pay as wages therefore payors of retirement pay must use wage withholding tables even though we do not count retirement income in determining a taxpayer’s making_work_pay_credit however retirement_plan administrators can make an additional adjustment to withholding that effectively removes the benefit of the making_work_pay_credit for withholding purposes an individual may owe an underwithholding penalty for if his or her unpaid tax_liability is dollar_figure or more and if his or her total withholding and timely estimated payments did not equal at least the smaller of percent of the tax or percent of the tax assuming the tax covers a month period however if an individual has an underpayment we will waive all or part of the penalty if we determine that the adjustments we made to the withholding tables in caused the underpayment to request a waiver of penalty taxpayers must follow the instructions for form_2210 underpayment_of_estimated_tax_by_individuals estates and trusts enclosed conex-112195-10 for those not eligible for the making_work_pay_credit the withholding changes may mean a smaller refund in a few taxpayers including those who usually receive very small refunds could incur a penalty if the underpayment is more than we can attribute to the change in the withholding tables because the making_work_pay_credit also applies to taxpayers may want to consult the irs withholding calculator on www irs gov and submit revised forms w-4 to ensure adequate tax withholding to cover their expected tax_liability for enclosed publication how do i adjust my tax withholding provides additional guidance for tax withholding i hope this information is helpful if you need further information please contact me or - --------------------of my staff at --------------------- sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt government entities enclosures
